DETAILED ACTION
The Office acknowledges receipt of the Applicant’s response filed 23 November 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV (US Patent 7,857,183 B2) hereinafter referred to as Shelton in view of Zemlok et al. (US Patent 2011/0017801 A1) hereinafter referred to as Zemlok.
Regarding claim 21, Shelton discloses a surgical stapling system (1200; 200), comprising:
a housing (1208);
a shaft (1206; 204) extending distally from the housing;
an end effector (1212; 12) movable between an open configuration and a closed configuration (col. 5 lines 14-25; col. 7 line 50 – col. 8 line 7), the end effector comprising:
a cartridge jaw (1216; 18) comprising a replaceable staple cartridge (1218; 20), wherein the staple cartridge comprises staples removably stored therein (col. 8 lines 33-40); and
an anvil jaw (1214; 22);
a firing drive, comprising:
a flexible (col. 8 lines 19-25; figs. 10-11; fig. 24) drive bar (270; 1314; 2508) comprising a supported portion (a portion of the middle part of the bar supported by any of #240, 1242 or 2512) having a perimeter (perimeter seen in figs. 15 and 23);
a firing member (288) pushed distally from a proximal position to a distal fully-fired position by the flexible drive bar during a firing stroke to eject the staples from the staple cartridge in response to an input (col. 5 lines 24-28; col. 8 lines 33-55), the firing member comprising:
a central portion (300 and portions near 300) movable within the end effector (col. 8 lines 33-55), wherein the flexible drive bar (270) is attached to the central portion (fig. 8);
an anvil jaw-engaging cam (302) extending from the central portion that engages the anvil jaw during the firing stroke (col. 8 lines 33-55);
a cartridge jaw-engaging cam (304 or 306) extending from the central portion that engages the cartridge jaw (@ 308) during the firing stroke, wherein the anvil jaw-engaging cam and the cartridge jaw-engaging cam co-operatively hold the cartridge jaw and the anvil jaw in compression against patient tissue captured intermediate the cartridge jaw and the anvil jaw during the firing stroke (col. 8 lines 33-55); and
a drive bar support (any of #240, 1242 or 2512), comprising:
a proximal end (further from end effector):
a distal end (closer to end effector);
a longitudinal aperture (see inner slot as shown in figs. 8, 15 and 23) extending between the proximal end and the distal end, wherein the flexible drive bar extends within the longitudinal aperture, wherein the longitudinal aperture is defined by an inner sidewall, and wherein the inner sidewall entirely surrounds the perimeter of the supported portion of the drive bar (see any of figs. 8, 15 and 23).

Shelton disclose a firing drive comprising a flexible drive bar, but fails to disclose that the firing drive is driven by a motor.
However, Zemlok teaches a motor-driven (200; paragraph 66) firing drive (213, 220) comprising a flexible drive bar (213; paragraphs 63-64), a firing member (288) pushed distally from a proximal position to a distal fully-fired position by the flexible drive bar during a firing stroke to eject the staples from the staple cartridge in response to a motor-driven input (paragraphs 66 and 68).
Given the teachings of Zemlok, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the firing drive and flexible drive bar of Shelton to be driven by a motor as taught by Zemlok.  Having previously manual inputs be carried out by motors was notoriously well-known in the art and helps to preserve the strength of the user and produces consistent amounts of force and speed as will normally be desirable during surgical operations.

Regarding claim 22, Shelton discloses a surgical stapling system (1200; 200), comprising:
a housing (1208);
a shaft (1206; 204) extending distally from the housing;
an end effector (1212; 12) movable between an open configuration and a closed configuration (col. 5 lines 14-25; col. 7 line 50 – col. 8 line 7), the end effector comprising:
a cartridge jaw (1216; 18) comprising a replaceable staple cartridge (1218; 20), wherein the staple cartridge comprises staples removably stored therein (col. 8 lines 33-40); and
an anvil jaw (1214; 22);
a firing drive, comprising:
a flexible (col. 8 lines 19-25; figs. 10-11; fig. 24) drive bar (270; 1314; 2508) comprising proximal end, a distal end, and an intermediate portion (a portion of the middle part of the bar supported by any of #240, 1242 or 2512) intermediate the proximal end and the distal end, wherein the intermediate portion comprises a perimeter (perimeter seen in figs. 15 and 23);
a firing member (288) pushed distally from a proximal position to a distal fully-fired position by the flexible drive bar during a firing stroke to eject the staples from the staple cartridge in response to an input (col. 5 lines 24-28; col. 8 lines 33-55), the firing member comprising:
a central portion (300 and portions near 300) movable within the end effector (col. 8 lines 33-55), wherein the distal end of the flexible drive bar (270) is attached to the central portion (fig. 8);
an anvil jaw-engaging cam (302; col. 8 lines 33-55) extending from the central portion;
a cartridge jaw-engaging cam (304 or 306) extending from the central portion, wherein the anvil jaw-engaging cam and the cartridge jaw-engaging cam co-operatively hold the cartridge jaw and the anvil jaw in compression against patient tissue captured intermediate the cartridge jaw and the anvil jaw during the firing stroke (col. 8 lines 33-55); and
a flexible drive bar support (any of #240, 1242 or 2512), comprising:
a proximal support end (further from end effector);
a distal support end (closer to end effector);
an aperture (see inner slot as shown in figs. 8, 15 and 23) extending between the proximal support end and the distal support end, wherein the flexible drive bar extends within the aperture, wherein the aperture is defined by an inner sidewall, and wherein the inner sidewall entirely surrounds the perimeter of the intermediate portion of the drive bar (see any of figs. 8, 15 and 23).

Shelton disclose a firing drive comprising a flexible drive bar, but fails to disclose that the firing drive is driven by a motor.
However, Zemlok teaches a motor-driven (200; paragraph 66) firing drive (213, 220) comprising a flexible drive bar (213; paragraphs 63-64), a firing member (288) pushed distally from a proximal position to a distal fully-fired position by the flexible drive bar during a firing stroke to eject the staples from the staple cartridge in response to a motor-driven input (paragraphs 66 and 68).
Given the teachings of Zemlok, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the firing drive and flexible drive bar of Shelton to be driven by a motor as taught by Zemlok.  Having previously manual inputs be carried out by motors was notoriously well-known in the art and helps to preserve the strength of the user and produces consistent amounts of force and speed as will normally be desirable during surgical operations.

Response to Arguments
Applicant's arguments filed 23 November 2022 have been fully considered but they are not persuasive. 
The Applicant argues that the prior art, name Shelton, fails to disclose the limitation of “a drive bar support comprising… a longitudinal aperture… wherein the longitudinal aperture is defined by an inner sidewall, and wherein the inner sidewall entirely surrounds the perimeter of the supported portion of the drive bar.”  To this the Applicant argues that the left and right sides of the firing bar 2508, however, are not enclosed by the shaft frame, but are flanked by EAP support plates 2506.
This line of argument is unpersuasive for several reasons.  First is that the support plates 2506 can be considered part of the cited drive bar support 2512 / 2514.  The entire flexible structure which supports the drive bar is what was being pointed to including the various ribs and covers which make them up.  Additionally, even if one were forced to exclude the plates 2506 as being part of the drive bar support, the sections of 2512 which support the plates 2506 would then be fully enclosing the drive bar as seen in fig. 25 and further elaborated on below.
Second is that the “supported portion of the drive bar” was cited in the rejection as being “a portion of the middle part of the bar (270; 1314; 2508) supported by any of #240, 1242 or 2512”.  This means that any portion, no matter how small, which is surrounded by an inner sidewall of the drive bar support (240, 1242, 2512) is what this limitation could be referring to.  
As clearly seen in figs. 14-15 (below), there is a cross-section of bar 1314 which is entirely surrounded by drive bar support 1242.

    PNG
    media_image1.png
    505
    674
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    506
    689
    media_image2.png
    Greyscale

The drive bar support 1242, which includes covers 1520, 1522, bands 1514, and ribs 1516, is clearly shown as encircling (i.e. entirely surrounding) the drive bar 1314.  This is at least true for the cross-section depicted in fig. 15 which shows a uniform material surrounding drive bar 1314.
A similar structure can also be seen in fig. 25, in which a drive bar support (2512, 2514) is shown, at least on the front face cross section, as completely surrounding the drive bar 2508.

    PNG
    media_image3.png
    589
    707
    media_image3.png
    Greyscale

As depicted above, the structure of 2514 completely surrounds the drive bar 2508 at least at various sections (portions) along its length (if not the entirety of the length of 2514 which it appears to do).
For these reasons the cited prior art is deemed to read on the limitations as currently presented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731